ORDER
PER CURIAM:
Ronald Johnson appeals his convictions following jury trial of first degree murder, section 565.020.1, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994, and sentence as a prior and persistent offender to life imprisonment without parole. He claims that the trial court erred in (1) overruling his pretrial motion to suppress; (2) admitting state’s exhibit 31, the transcript of the accomplice’s videotaped statement to police; and (3) admitting state’s exhibit 23, a photograph depicting clothing and shoes found in a washing machine during a search of Mr. Johnson’s home. The judgment of convictions is affirmed. Rule 30.25(b).